Citation Nr: 0416277	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  97-28 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to a rating higher than 30 percent for a cervical 
spine disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1988 to 
August 1994.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1996 RO decision which granted service 
connection and a 20 percent rating for a cervical spine 
disability; and the veteran appealed for a higher rating.  In 
April 1997, the RO granted a higher 30 percent rating for the 
cervical spine condition.  In October 1999, March 2001, and 
July 2003, the Board remanded the case to the RO for 
additional action.


FINDING OF FACT

Since the effective date of service connection, the veteran's 
cervical spine disability has been manifested by severe 
intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for a 40 percent rating for a cervical spine 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, 5293 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from November 
1988 to August 1994.  His service medical records show that 
in October 1992, as a result of a motor vehicle accident, he 
suffered a thoracic spine and cervical spine contusion.  He 
was treated in a private hospital and then transferred to a 
military hospital for further treatment.  In November 1992, 
he underwent cervical spine surgery (C6 laminectomy with 
wiring).  In connection with a medical board proceeding, he 
was examined in November 1993.  There was significant 
decreased range of motion of the neck and decreased left 
shoulder strength secondary to neck pain.  According to a 
January 1994 medical board summary, the cervical spine 
disability had sequelae of decreased range of motion, 
increased dizziness with headache with neck extension, slight 
weakness of the right upper extremity, and decreased deep 
tendon reflexes on the left side.  A June 1994 physical 
evaluation board noted a cervical spine disability (status 
post fracture, with C6 laminectomy and fusion of C6-C7), 
evaluated 20 percent by the service department.  In August 
1994, the veteran was medically discharged from service, with 
severance pay.

In April 1996, the veteran filed his claim for service 
connection for a cervical spine disability.

On a VA examination given in July 1996, the veteran 
complained of pain in the posterior aspect of the cervical 
spine and numbness of the upper portion of both shoulders 
with some weakness of his arms.  Range of motion was 
essentially normal.  The upper and lower extremities were 
essentially within normal limits.  The impression was status 
post C6-C7 crush injury.

On a VA joints examination in November 1996, the veteran 
complained of numbness radiating from the axilla into the 4th 
and 5th fingers in the upper extremities on the right, 
greater than the left.  He said he had neck pain which 
increased with weather changes.  On physical examination, the 
cervical spine had decreased range of motion, both active and 
passive, in all directions.  There was also a well-healed 
surgical scar over the posterior cervical spine in midline 
that was tender to palpation.  It was noted that with 
palpation he complained of radiating pain predominantly down 
the right arm into the 4th and 5th digits.  There was 
decreased pinprick sensation of some digits along the medial 
aspect of the forearm extending beyond the elbow and up to 
the axilla.  The upper extremities had no atrophy or 
weakness.  Impressions included status post C6 laminectomy 
with C6-C7 facet stabilization, and new onset paresthesias 
with possible etiologies of radiculopathy C7-C8 nerve root 
versus ulnar nerve entrapment at the elbow.  The examiner 
commented that this problem was secondary to an ulnar nerve 
entrapment at the elbow and still could be considered 
service-connected to the motor vehicle accident and neck 
injury as part of a double crush syndrome.

The report of an electrodiagnostic study performed in 
December 1996 noted that the veteran had a history of a 
cervical laminectomy and fusion, and had complaints of 
increasing numbness radiating from the axilla to the hand 
over the past 2 years.  The study was suggestive of medial 
cord injury versus C8 radiculopathy.

A December 1996 computerized tomography (CT) scan of the 
cervical spine noted there were subtle disc herniations at 
C3-C4 and C4-C5 and slight narrowing at the left neural 
foramen at C5-C6.  The report noted that it was difficult to 
evaluate for a disc abnormality at C5-C6 and C6-C7 because of 
a metal artifact.  There was no significant spinal stenosis.  
The impression included degenerative changes of the cervical 
vertebral bodies.  

A February 1997 addendum to the November 1996 VA examination 
noted the CT scan finding of significant multi-level cervical 
spine spurring without significant spinal canal stenosis; 
also an EMG found medial cord injury versus C8 radiculopathy, 
both of which were possibly due to trauma from the in-service 
motor vehicle accident.

In March 1997, the veteran was referred for another 
electrodiagnostic study due to posterior innervated muscles.  
There was no evidence of acute injury or C8 radiculopathy, 
and he was referred to neurosurgery for further evaluation of 
paresthesias.

VA outpatient treatment records dated in June 1997 show the 
veteran being seen with complaints of pain in his mid-back 
region for the previous two days.  It was noted that there 
was no localized tenderness.  

In July 1997, the veteran's range of motion in his neck was 
slightly decreased, especially on extension.  X-rays at this 
time showed degenerative changes with disc space narrowing at 
the C6-C7 level, but no acute fracture or subluxation.

In a progress note dated in September 1997, it was noted that 
the veteran had been experiencing neck pain since his 1992 
motor vehicle accident which resulted in fractures of the C6 
and C7 vertebra with subsequent fixation in 1992.  It was 
indicated that he was taking medication for this condition.  
The impression was chronic neck pain.

VA outpatient treatment records dated in March 1998 show the 
veteran denying any new symptomatology and indicating that he 
had no radiation of pain from his neck into his arms, no 
abnormal sensations, and no pins, needles, or tingling in his 
upper extremities.  Examination of the cervical region showed 
a moderately severe degree of tenderness at the C7 spine 
clinically with some associated tenderness in the trapezius 
muscles bilaterally.  No muscle spasms were noted.  
Neurological examination was unremarkable, with no sensory or 
motor deficit.  The assessment was chronic cervical pain, 
status post cervical surgery.  

In June 1999 the veteran was treated for a complaint of 
intermittent neck pain, including "catching" and numbness of 
the 4th and 5th fingers of his hands.  Symptoms tended to be 
increased when he was inactive and were better when he was 
active.  On examination, upper extremity strength and deep 
tendon reflexes were equal bilaterally.  He denied 
paresthesias.  The area of pain was at the scar area on his 
posterior neck.  The assessment was status post neck 
fracture.  

Treatment records from October 1999 show the veteran being 
seen with complaints of pain and numbness radiating down his 
arms and back.  This numbness reportedly ran from his 
shoulders to his fingers in November 1999.  A neurological 
examination given at this time was normal.  X-rays at this 
time showed slight degenerative changes of C3 through C7, 
with limited right flexion and extension, but no fracture, 
destructive lesion, or malalignment.

On VA examination in December 2000, the veteran was indicated 
as having full range of motion in his arms and legs.

On VA examination in December 2001, the veteran reported 
complaints of bilateral hand numbness since his service 
accident.  He was noted as having full range of motion with 
no discomfort in his upper and lower extremities.  
Assessments by the examiner included cervical spine injury, 
status post fracture of the cervical spine with fusion, and 
bilateral upper extremity numbness, rule out carpal tunnel 
syndrome.

With regard to the veteran's complaints of hand numbness, 
nerve conduction studies performed in February 2002 showed no 
evidence of focal median and ulnar neuropathy or of right or 
left carpal tunnel syndrome.  In March 2002, the veteran had 
complaints of recurrent neck pain that occasionally would 
precipitate a headache.  Examination revealed tenderness of 
the lower cervical spine, but no muscle spasm.  Assessments 
included neck pain associated with status post cervical spine 
fracture.

In December 2003, the veteran was given a VA spine 
examination.  He reported that he occasionally experienced a 
jabbing pain lancinating from his neck down to the inner 
aspect of his arms to his last three fingers on each hand.  
He said this pain was short-lived (from seconds to a minute) 
and there was no associated motor deficit.  He said he had 
not had any motor deficit since his original injury.  He 
reported these stabbing pains two or three times a day, and 
said they were often initiated by unusual posturing of his 
neck or arms.  He was able to bring this pain on by turning 
his head to the left and then lowering it, and moving it 
slightly in a rotational manner.  He also reported a constant 
throbbing pain in his neck, and another pain which felt like 
his neck locking up when he looked towards the left.  He said 
this pain might occur once a day.  He was taking medications 
for his pain with some degree of relief, but stated that his 
pain sometimes interfered with his ability to sleep.  He 
further reported short-lived numb sensations over his hands, 
which usually occurred after awakening but also occurred at 
odd times throughout the day.  On physical examination, there 
was no evidence of muscular spasm.  There was a lordotic 
curve to the neck.  Range of motion was to 32 degrees of 
extension before pain limited further motion.  Forward 
flexion was possible to 24 degrees before pain and tightness 
limited further motion.  Lateral flexion to the right was 20 
degrees and 22 degrees to the left.  Twisting of the neck to 
the right was to 56 degrees, where stiffness limited further 
motion, and to 32 degrees to the left, where stiffness and 
not pain limited further motion.  Extending the neck against 
resistance was quite painful.  Forward flexing, lateral 
flexing, and twisting of the neck against resistance were not 
painful.  The veteran's grip was powerful.  There was no 
evidence of atrophy in the small muscles of the hand or the 
larger muscles of the forearm and upper extremities.  Pushing 
and pulling against resistance with the upper extremities was 
normal.  Pulses were normal at the radius.  There was a 
slight hypersensitivity of the fourth and little fingers of 
the right hand on the palmar surface.  Other sensation was 
normal.  Deep tendon reflexes were 2/4 at the triceps, 
biceps, and brachioradialis on the right and on the left.  
Prior X-rays of the cervical spine showed slight narrowing of 
the interspaces and some degenerative changes.  The 
examiner's impressions were status post traumatic injury to 
the neck with C5-C6 fracture with subsequent repair, post-
traumatic degenerative arthritis, post-traumatic cervical 
disk disease, constant right-sided headaches (post-traumatic 
in nature), and intermittent lancinating pain down the medial 
aspect of the arms initiated from the neck injury, all by way 
of intervertebral disc syndrome.

As noted, the RO has assigned a 30 percent rating for the 
service-connected cervical spine disorder.  Separate service 
connection and ratings are assigned for headaches and head 
and neck scars, and evalations for those conditions are not 
involved in the instant appeal.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for a rating 
higher than 30 percent for a cervical spine disorder.  
Relevant medical records have been obtained and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Residuals of a vertebral fracture are rated 60 percent 
without cord involvement, with abnormal mobility requiring a 
neck brace (jury mast).  In other cases, the condition is 
rated in accordance with definite limitation of motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285.

Arthritis is rated based on limitation of motion of the 
affected joints.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010.  

Limitation of motion of the cervical spine is rated 10 
percent when slight, 20 percent when moderate, and 30 percent 
when severe.  38 C.F.R. § 4.71a, Code 5290.  

In assigning the current 30 percent rating for the cervical 
spine disability, the RO determined that there was moderate 
limitation of motion (rated 20 percent under Code 5290) plus 
demonstrable deformity of a vertebral body (for which 10 
percent is added under Code 5285).  The evidence does not 
show greater limitation of motion as would result in an 
overall rating higher than 30 percent under these codes.

Other potentially applicable diagnostic codes provide for a 
rating higher than 30 percent where it is shown that there is 
ankylosis of the cervical spine; however, the evidence of 
record does not show that the veteran currently has ankylosis 
of the cervical spine.  

At the veteran's 2003 VA examination, it was indicated that 
some symptoms were present which were attributable to 
intervertebral disc syndrome.  Given such evidence, his 
cervical spine disability may also be rated as intervertebral 
disc syndrome.  During the rating period in issue, the 
criteria for intervertebral disc syndrome were revised.  
Either the old or new rating criteria may apply, whichever 
are most favorable to the veteran, although the new rating 
criteria are only applicable since their effective date.  
VAOPGCPREC 3-2000.

Under rating criteria in effect prior to September 26, 2003, 
a 20 percent disability rating was assigned for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent disability rating was assigned for severe 
intervertebral disc syndrome, with recurring attacks with 
intermittent relief.  A 60 percent disability rating was 
assigned when intervertebral disc syndrome was pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of diseased disc, with little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  
Evaluations under this code took into account both limitation 
of motion and neurological manifestations.  VAOPGCPREC 36-97.  

The General Rating Formula for Diseases and Injuries of the 
Spine were changed effective September 26, 2003.  The new 
regulations provide the following rating criteria: a 100 
percent evaluation is appropriate for unfavorable ankylosis 
of the entire spine; a 40 percent evaluation for unfavorable 
ankylosis of the entire cervical spine; a 30 percent 
evaluation for forward flexion of the cervical spine 15 
degrees or less, or favorable ankylosis of the entire 
cervical spine.  A 20 percent evaluation is appropriate where 
there is forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  68 
Fed.Reg. 51454 (2003).

The provisions of Diagnostic Code 5293, which pertained to 
intervertebral disc syndrome, were changed effective 
September 23, 2002, and then that code section was changed to 
Code 5243 as of September 26, 2003.  The new regulation 
directs that intervertebral disc syndrome (preoperatively or 
postoperatively) be rated either under the General Rating 
Formula for Diseases and Injuries of the Spine noted above, 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under Sec. 4.25.  67 Fed. Reg. 54345(2002); 68 Fed.Reg. 51454 
(2003).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 60 percent evaluation for 
a disability with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, and 
a 40 percent evaluation for a disability with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  A 20 percent 
evaluation is appropriate for a disability with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
Notes provide that for purposes of evaluations, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  67 Fed. Reg. 54345(2002); 68 Fed.Reg. 51454 
(2003).

Medical evidence over the relevant time period shows that the 
veteran experiences periodic neck pain with intermittent 
radiculopathy into his shoulders and his arms.  Range of 
motion has been indicated as being decreased.  X-rays have 
shown degenerative changes in the cervical spine, but no 
fracture or subluxation.  Some cervical region tenderness has 
been indicated.  Neurological evaluations have been normal.  
At his most recent VA examination, there was no evidence of 
muscular spasm.  Moderate limitation of motion was shown.  
Extending the neck against resistance caused pain, but 
forward flexing, lateral flexing, and twisting of the neck 
against resistance were not painful.  Grip was powerful, and 
there was no evidence of atrophy in the hand or arm.  Pushing 
and pulling against resistance was normal, and pulses were 
normal.  There was slight hypersensitivity of fingers of the 
right hand, but other sensation was normal.   

Upon consideration of both the old and new rating criteria 
and the medical evidence during the applicable rating period, 
the Board finds that a rating of 40 percent is warranted for 
the veteran's service-connected cervical spine disability 
under the old rating criteria of Diagnostic Code 5293.  At 
his most recent VA examination, the examiner attributed 
intermittent pain down the veteran's arms to his 
intervertebral disc syndrome, and the evidence shows that he 
has experienced intermittent radiculopathy of pain down his 
neck and into his shoulders and arms.  The Board finds a 40 
percent rating is warranted under old Diagnostic Code 5293, 
as the evidence demonstrates severe intervertebral disc 
syndrome, with recurring attacks with intermittent relief.  

The Board finds that the evidence does not show that the 
veteran experiences symptoms associated with pronounced 
intervertebral disc syndrome (i.e., symptoms compatible with 
sciatic neuropathy, demonstrable muscle spasm, absent ankle 
jerk, etc.), and thus a higher rating of 60 percent under old 
Diagnostic Code 5293 is not warranted.  Likewise, the veteran 
does not meet the criteria for a rating higher than 40 
percent under the new rating criteria, as it is not shown 
that he has unfavorable ankylosis of the entire spine or that 
he has had incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  Thus a rating 
higher than 40 percent is not warranted under either the old 
or new rating criteria.  

In classifying the veteran's intervertebral disc syndrome as 
severe, the Board has taken into account additional 
functional impairment due to pain.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet.App. 202 (1996).  Additionally, the 
evidence shows that since the effective date of service 
connection in April 1996, there have been no identifiable 
periods of time during which the disability has varied to 
such an extent that "staged ratings" for the condition would 
be warranted (i.e., different percentage ratings for 
different periods of time based on the facts found).  
Fenderson v. West, 12 Vet. App. 119 (1999).

In sum, the Board finds that the veteran's cervical spine 
disability is manifested by severe intervertebral disc 
syndrome, warranting a higher rating of 40 percent under old 
Diagnostic Code 5293.  The benefit-of-the-doubt rule has been 
considered in making this decision.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).







ORDER

A higher 40 percent rating for a cervical spine disability is 
granted.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



